       Case 1:16-cv-01901-VSB-SDA Document 150 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  3/16/2021
MARIO RINALDI,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :               16-cv-1901 (VSB)
                      -against-                           :
                                                          :                    ORDER
SCA LA GOUTTE, D’OR, et al.,                              :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ February 26, 2021 joint letter indicating potential trial dates

for the above-captioned litigation. (Doc. 149.) Accordingly, it is hereby:

        ORDERED that this case is tentatively scheduled for an eight to ten-day jury trial

beginning on July 12, 2021 at 10:00 a.m. While these dates are subject to change, particularly in

light of the public health situation, the parties are directed to be trial ready on that date.

        IT IS FURTHER ORDERED that the parties shall appear for a final pretrial conference

on July 1, 2021 at 11:00 a.m. I will submit an order closer to that date regarding the logistics for

that conference.

SO ORDERED.

Dated: March 16, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
